Citation Nr: 1629440	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of abdominal aortic aneurysmectomy surgery and related surgeries.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (the Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in September 2013.  A transcript of that proceeding has been associated with the claims file.

This matter was previously before the Board in March 2015, when it was remanded for additional development.  The Board ordered VA to obtain additional opinions regarding the Veteran's contentions.  March 2016 VA opinions were obtained and associated with the claims file and the appeal was readjudicated in an April 2016 Supplemental Statement of the Case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In December 2007, the Veteran underwent endovascular aneurysm repair, requiring bilateral groin incisions.

2.  In January 2008, the Veteran required a second operation due to infection at the surgical sites.

3.  In May 2008, the Veteran required a third operation due to an abscess at one of the surgical sites.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of abdominal aortic aneurysmectomy surgery and related surgeries have not been met.  38 U.S.C.A. § § 1151, 1701, 1703, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The RO provided the required notice in a letter sent to the Veteran in December 2008.  This letter informed the Veteran of what evidence was required to substantiate his claims under 38 U.S.C.A. § § 1151 and of his and VA's respective duties for obtaining evidence.  The December 2008 letter informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  The case was last adjudicated in an April 2016 Supplemental Statement of the Case.
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

During the September 2013 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, and elicited testimony from the Veteran.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2015).

The Board ordered VA to obtain additional opinions regarding the Veteran's contentions.  
March 2016 VA opinions were obtained and associated with the claims file and the appeal was readjudicated in an April 2016 Supplemental Statement of the Case.  

In order to ascertain the etiology of the Veteran's symptoms, VA obtained an additional medical opinion in March 2016.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  The Board therefore concludes that the March 2016 report is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board also directed VA request that the Veteran provide or authorize the release of any relevant medical records that are not already of record, to include those from Carolina Skin Center, Pinehurst Neurology, Pinehurst Dermatology, Liberty HomeCare, Health Keeperz, and DermOne in a July 2015 remand.  The Veteran provided an authorization form in September 2014, however, he did not complete the authorization so that records could be released.  A June 2015 letter to the Veteran requested that he authorize the release of medical records from these treating sources in order for medical records to be obtained, no response was received.  The Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Criteria

With respect to claims filed on or after October 1, 1997, 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  

For purposes of this section, a disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's-or, in appropriate cases, the veteran's representative's-informed consent. 38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran filed a claim for residuals of abdominal aortic aneurysmectomy surgery and related surgeries under 38 U.S.C.A. § 1151 in a November 2008 Statement in Support of Claim.

The Veteran stated in his November 2008 submission that he had experienced numbness and tingling in his right hand and right knee since the December 2007 surgery.  The Veteran also reported that he experienced intermittent watery, burning, and itching of the right eye.

The Board notes that the Veteran alleged in his November 2008 statement that he was told during a VA examination that a nerve was cut, or something was done wrong with the sutures utilized.

A July 2009 narrative report from a VA Chief of Vascular Surgery notes that the Veteran underwent endovascular repair in December 2007.  The operation required bilateral groin incisions, which became infected.  In January 2008, the Veteran was treated for groin surgical site infections.  The VA surgeon noted that these wounds later healed, however, the Veteran returned for a recurrent abscess on one side of the groin in May 2008.

The July 2009 VA surgeon noted that the Veteran's groin incisions were not initially left open, as he contended in his November 2008 statement.  However, after these sites became infected, and were treated with debridement in January 2008, the surgical sites were left open to heal by secondary intention.  Additionally, the Veteran's recurrent abscess required reopening, however, this site healed subsequent to the May 2008 treatment.

The July 2009 VA surgeon noted that there was no indication that any artery was cut or that the wrong sutures were used during the December 2007, January 2008, and May 2008 surgical treatment.  In support of the opinion, the examiner noted that the later operative reports indicated that the infection was superficial and did not extended as deep as the femoral vessels.  
The July 2009 surgeon opined that there was no support for the Veteran's contention that he incurred a right hand/or arm disability as a result of surgery performed at the groin.

In a March 2010 statement, the Veteran reiterated his claim that the wrong sutures were used to close his surgical wounds.  The Veteran contends that he incurred a virus that caused a low platelet count.  Additionally, the Veteran appears to suggest that he developed a burn as a result of an MRI conducted at First Health Richmond when he was referred there by the VAMC in Durham.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in September 2013.  The Veteran provided testimony that he believed he was dropped from the gurney during his surgery and that this incident was omitted from the treatment record.  The Veteran reiterated his contention that he developed a burn as a result of an MRI conducted at First Health Richmond when he was referred there by the VAMC in Durham.

January 2008 VA treatment records show the Veteran was noted to have a large abscess cavity in the left groin.  The right groin was noted to be normal.

A September 2008 VA treatment note shows the Veteran was seen for complaints of right hand paraesthesia following the January 2008 wound debridement and repair.  The Veteran reported that he awoke from the January 2008 surgery to bilateral paraesthesia, with the left hand symptoms resolving.  A positive Tinel's sign was detected over the radial nerve along the right upper arm, the Veteran denied upper extremity weakness.

A December 2008 treatment note shows the Veteran reported right hand symptoms which involved the entire right hand, and occasionally involved the medial aspect of his right forearm.  On examination, he was noted to have normal motor function with no atrophy and very mild subjective decreased sensation in the right hand and fingers.  Nerve conduction studies and concentric needle EMG was normal, however, very limited due the Veteran's inability to tolerate the testing.

A May 2010 VA treatment note indicates the Veteran reported a history of a rash of the abdomen and back after a November 2008 MRI.  Images revealed lichenified and erythematous papules on the left and right upper deltoid, lateral back and minimal involvement on arms, anterior chests, and abdomen.

A June 2010 VA treatment note indicates that the skin pathology was identified as lichen simplex chronicus with pruritus.  

Right Eye

In a November 2008 statement, the Veteran reported that he experienced intermittent watery, burning, and itching of the right eye following surgery in December 2007.  VA obtained additional opinions following a July 2014 remand.  A September 2014 VA examination for the Veteran's claim for a right eye disability indicated the presence of mild inferior punctal stenosis.  Ultimately, the examiner did not provide an adequate opinion and an additional opinion was obtained in March 2016.  

In March 2016, the clinician indicated that a review of medical literature indicates that punctal stenosis is associated with age-related changes.  The examiner noted that medical literature did not indicate an abdominal aneurysm repair could cause punctal stenosis to develop.  Additionally, the examiner noted that there was no evidence of punctal stenosis during the December 2007, January 2008, or May 2008 surgeries.  The examiner opined that based on these facts, it was his opinion that the Veteran's right eye disability, described as watery right eye, was not related to the December 2007, January 2008, or May 2008 surgeries.  The March 2016 examiner opined that a review of the Veteran's file provided no evidence that carelessness, negligence, or lack of proper care resulted in additional disabilities, including a right eye disorder.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of right eye watering, itching and burning.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board finds that the March 2016 VA opinion is probative and persuasive as to the etiology of the Veteran's right eye disorder.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's lay evidence and based his opinions following a review of the claims folder as well as a complete physical examination.  The March 2016 VA examiner also provided rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board finds that the VA medical opinion from March 2016 is the most probative evidence of record and weighs against the claim.  This opinion is of more probative weight than the Veteran's statements attributing his right eye disorder to his abdominal aneurysm repair.  The Veteran is not competent to self-diagnose an eye disability and relate such to surgery and there do not appear to be any Jandreau exceptions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds that the March 2016 VA examination most accurately reflects the clinical evidence of record and provides well-supported rationale for the opinion contained therein.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) ; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Lower Extremity Pathology

The Veteran filed a claim for residuals of abdominal aortic aneurysmectomy surgery and related surgeries under 38 U.S.C.A. § 1151 in a November 2008 Statement in Support of Claim.  The Veteran stated in his November 2008 submission that he had experienced numbness and tingling in his right knee since the December 2007 surgery.  

The July 2009 VA surgeon noted that the Veteran's groin incisions were not initially left open, as he contended in his November 2008 statement.  However, after these sites became infected, and were treated with debridement in January 2008, the surgical sites were left open to heal by secondary intention.  Additionally, the Veteran's recurrent abscess required reopening, however, this site healed subsequent to the May 2008 treatment.

The July 2009 VA surgeon noted that there was no indication that any artery was cut or that the wrong sutures were used during the December 2007, January 2008, and May 2008 surgical treatment.  In support of their opinion, the examiner noted that the later operative reports indicated that the infection was superficial and did not extended as deep as the femoral vessels.  

An October 2014 VA examination report indicates "veterans complaint was Neuro problem of numbness which he states is no longer a problem."  

The Board ordered VA to obtain additional opinions regarding the Veteran's contentions.  March 2016 VA opinions were obtained and associated with the claims file.  

The March 2016 VA opinion report indicates that the Veteran disputed that his right knee was the disability at issue, instead, the Veteran reported that his left knee is the disability at issue.  Initially, the Board notes that this is inconsistent with the Veteran's November 2008 claim.  

Additionally, the Veteran reiterated his contention that he was dropped during his surgery, resulting in an injury to his lower extremity and right arm and hand.

The March 2016 VA examiner noted that the Veteran's surgical reports were reviewed and that there was no evidence that the Veteran was dropped during his treatment.  The examiner noted that the Veteran manifested osteoarthritis of the left knee.  The March 2016 examiner opined that a review of the Veteran's file provided no evidence that carelessness, negligence, or lack of proper care resulted in additional disabilities.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of numbness and tingling.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Board finds that the March 2016 VA opinion is probative and persuasive as to the presence of lower extremity pathology that was caused by carelessness, negligence, or lack of proper care.  The examiner considered the Veteran's lay evidence and based his opinions following a review of the claims folder as well as a complete physical examination.  The March 2016 VA examiner also provided rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board finds that the VA medical opinion from March 2016 is the most probative evidence of record and weighs against the claim.  This opinion is of more probative weight than the Veteran's statements attributing either a right or left knee disability to his abdominal aneurysm repair or from the December 2007, January 2008, or May 2008 surgeries.  The Board finds that the March 2016 VA examination provides well-supported rationale for the opinion contained therein.

The Veteran is not competent to self-diagnose and there do not appear to be any Jandreau exceptions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) ; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Skin Disability

In a March 2010 statement, the Veteran appears to suggest that he developed a burn as a result of an MRI conducted at First Health Richmond when he was referred there by the VAMC in Durham.

A May 2010 VA treatment note indicates the Veteran reported a history of a rash of the abdomen and back after a November 2008 MRI.  Images revealed lichenified and erythematous papules on the left and right upper deltoid, lateral back and minimal involvement on arms, anterior chests, and abdomen.

A June 2010 VA treatment note indicates that the skin pathology was identified as lichen simplex chronicus with pruritus.  

The Board ordered VA to obtain additional opinions regarding the Veteran's contentions.  March 2016 VA opinions were obtained and associated with the claims file.  

The March 2016 VA opinion report indicates that the examiner conducted a literature review to determine the risk associated with Computed Tomography and Magnetic Resonance imaging.  The examiner that risk associated with CT for burns is implicated in situations where the CT is malfunctioning and results in severe, disfiguring burns that leave large holes in the skin.  These burns are associated with radiation illness, nausea, vomiting, illness, hair loss, and reduced organ function.  The examiner noted that the Veteran's symptomatology did not conform to this picture.  The examiner also noted that the Veteran underwent MRI around the same timeframe, but that a review of literature involving MRI did not indicate any risk for the development of acute or chronic skin issues.  The March 2016 examiner opined that a review of the Veteran's file provided no evidence that carelessness, negligence, or lack of proper care resulted in additional disabilities.

The Board finds that the March 2016 VA opinion is probative and persuasive as to the presence of a skin disorder that was caused by carelessness, negligence, or lack of proper care.  The examiner considered the Veteran's lay evidence and based his opinions following a review of the claims folder as well as a complete physical examination.  The March 2016 VA examiner also provided rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board finds that the VA medical opinion from March 2016 is the most probative evidence of record and weighs against the claim.  This opinion is of more probative weight than the Veteran's statements attributing his skin disorder to CT or MR imaging or from the December 2007, January 2008, or May 2008 surgeries.  The Veteran's reports of skin symptoms related to VA treatment is not competent evidence as the Veteran as a lay person is not competent to provide an etiological opinion for his diagnosed skin disability.  Ultimately, the Board finds that the March 2016 VA examination provides well-supported rationale for the opinion contained therein and that it is entitled to great probative weight.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) ; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Right Arm and Hand Pathology

The Veteran filed a claim for residuals of abdominal aortic aneurysmectomy surgery and related surgeries under 38 U.S.C.A. § 1151 in a November 2008 Statement in Support of Claim.

The Veteran stated in his November 2008 submission that he had experienced numbness and tingling in his right hand and arm since the December 2007 surgery.  

The July 2009 VA surgeon noted that there was no indication that any artery was cut or that the wrong sutures were used during the December 2007, January 2008, and May 2008 surgical treatment.  In support of their opinion, the examiner noted that the later operative reports indicated that the infection was superficial and did not extend as deep as the femoral vessels.  The July 2009 surgeon opined that there was no support for the Veteran's contention that he incurred a right hand/or arm disability as a result of surgery performed at the groin.

An October 2014 VA examiner opined that the Veteran's numbness from the epicondyle of his right elbow to the fourth and fifth fingers was less likely than not due to or a complication of his aortic aneurysm repair in December 2007.  The examiner noted that there was no evidence in support of the Veteran's contention that he sustained a nerve compression injury during his surgery as a result of being dropped.  Moreover, had there been compression or impact during surgery, he would have woken with elements of motor weakness in the medial muscles of the forearm and hypothenar region, however, there was no documentation of this.

The March 2016 examiner opined that a review of the Veteran's file provided no evidence that carelessness, negligence, or lack of proper care resulted in additional disabilities.

The Board finds that the October 2014 VA opinion is probative and persuasive as to the presence of a right arm or hand disability that was caused by carelessness, negligence, or lack of proper care.  The examiner considered the Veteran's lay evidence and based his opinions following a review of the claims folder as well as a complete physical examination.  

The Board finds that the VA medical opinion from October 2014 is the most probative evidence of record and weighs against the claim.  This opinion is of more probative weight than the Veteran's statements attributing his right hand and arm pathology to the December 2007, January 2008, or May 2008 surgeries.  The Board finds that the October 2014 VA examination provides well-supported rationale for the opinion contained therein.  The Veteran's assertions are not competent as the etiology of a neurological disorder is beyond the capability of a lay person to observe.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) ; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Regarding the claimed low platelet count disorder, the 2014 examiner noted that the Veteran had an isolated episode of low platelet counts in January and February 2010 which resolved.  He suffered no lasting effects and has not had a recurrence.  The acute form of idiopathic thrombocytopenic purpura often follows an infection and has a spontaneous resolution within 2 months.  

As the evidence does not show that the Veteran has additional disability resulting from an isolated episode of low platelet counts that resulted from carelessness, negligence, or other instance of fault on VA's part the benefit sought must be denied.  

It is also noted that informed consent documents signed by the Veteran in connection with each surgery have been associated with the record.  In addition, there is no indication that the Veteran has additional disability that resulted from an event that was not reasonably foreseeable.  
  
Conclusion

For the reasons listed above, the Board finds that the record of evidence does not establish that the Veteran sustained additional disability, including right eye, lower extremity, skin, right hand and arm pathology, and a platelet disorder that were caused by hospital care, medical or surgical treatment.  Further, there is no competent medical evidence that  that the proximate cause of these disabilities was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.  38 U.S.C.A. § 1151 (2014); 38 C.F.R. § 3.361 (2015).

ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of abdominal aortic aneurysmectomy surgery and related surgeries is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


